        Case 6:20-cv-00889-ADA Document 59-1 Filed 09/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                              §     CIVIL ACTION 6:20-cv-00533-ADA
 WSOU INVESTMENTS, LLC D/B/A                  §     CIVIL ACTION 6:20-cv-00534-ADA
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00535-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00536-ADA
           Plaintiff,                         §     CIVIL ACTION 6:20-cv-00537-ADA
                                              §     CIVIL ACTION 6:20-cv-00538-ADA
                                              §     CIVIL ACTION 6:20-cv-00539-ADA
                                              §     CIVIL ACTION 6:20-cv-00540-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00541-ADA
                                              §     CIVIL ACTION 6:20-cv-00542-ADA
                                              §     CIVIL ACTION 6:20-cv-00543-ADA
                                              §     CIVIL ACTION 6:20-cv-00544-ADA
 HUAWEI TECHNOLOGIES CO.                      §     CIVIL ACTION 6:20-cv-00889-ADA
 LTD., ET AL.,                                §     CIVIL ACTION 6:20-cv-00891-ADA
             Defendants.                      §     CIVIL ACTION 6:20-cv-00892-ADA
                                              §     CIVIL ACTION 6:20-cv-00893-ADA
                                              §     CIVIL ACTION 6:20-cv-00916-ADA
                                              §     CIVIL ACTION 6:20-cv-00917-ADA

                                           ORDER

       Before the Court is Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“WSOU”) and Defendants Huawei Technologies Co., Ltd., Huawei Technologies

USA, Inc., Huawei Device Co. Ltd. (f/k/a Huawei Device (Dongguan) Co.), Huawei Device

(Shenzhen) Co., Ltd. (f/k/a Huawei Device Co. Ltd.) and Huawei Device USA.’s (together

“Huawei”) Joint Notice of Settlement and Motion to Stay all Deadlines.

       Having fully considered the Motion, the Court is of the opinion that the Motion should be

GRANTED. It is therefore ORDERED that all unreached case deadlines for the litigations

referenced above are hereby stayed until October 21, 2021 to allow the parties to finalize and

execute a formal settlement agreement, and to submit appropriate dismissal papers.

       SO ORDERED.
